Citation Nr: 1508719	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  


FINDING OF FACT

Sleep apnea had its onset during active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that sleep apnea had its onset during his active service. 

The service medical records are silent for a diagnosis of sleep apnea while the Veteran was on active service.  However, at the time of the November 2000 retirement physical, the Veteran reported a history of snoring.  He was not assigned a diagnosis of sleep apnea at that time, but was noted to have a mildly redundant palate.

A review of the post-service medial evidence shows that the Veteran was given a diagnosis of obstructive sleep apnea in April 2006, after a sleep study, and prescribed a continuous positive airway pressure (CPAP) machine as treatment.

In support of the claim, the Veteran has submitted three October 2012 buddy statements from men who served with him.  All three of those men stated that they witnessed the Veteran snoring while on active service, and one of the men clearly stated that while serving with the Veteran they observed him appear to stop breathing while sleeping and that sometimes aroused him from his sleep coughing and gasping for breath.  In two of the statements, the men stated that they witnessed the Veteran appearing tired and having difficulty performing his job duties during the day.

Additionally, the Veteran submitted a March 2012 letter from his private physician.  In that letter Dr. E.C. states that one of the symptoms of sleep apnea is snoring.  Dr. E.D. explains that the only way to affirmatively diagnose sleep apnea is through a sleep study, which was not performed at the time of the Veteran's November 2000 retirement physical, so it could not be said that sleep apnea was not present at the time the Veteran separated from active service.  Therefore, Dr. E.C. opined that his symptoms were as likely as not related to service.  The Board notes that opinion is somewhat speculative and therefore of lower probative value. 

At a February 2013 VA examination, the examiner noted that the Veteran had been diagnosed with obstructive sleep apnea in April 2006.  After review of the record, which included the Veteran's buddy statements and the March 2012 private opinion, and interview with the Veteran, the examiner explained that providing an opinion as to the relationship between the Veteran's sleep apnea and active service would require speculation as the only symptom in service was snoring.  The examiner explained that a diagnosis of obstructive sleep apnea needs other risk factors such as, hypersomnia or insomnia.  The examiner also noted that the Veteran had a 30 pound weight gain following active service and that his sleep apnea diagnosis was not made until six years after separation.  The Board notes the diagnosis was made approximately four and a half years after separation.  As the examiner did not provide a clear opinion in the report, determining that doing so would be speculative, the Board finds that the February 2013 VA examination is an inadequate basis upon which to make a decision. 

At the July 2014 Board hearing, the Veteran testified that while on active service he did not know what sleep apnea was.  He also reported that during his later years of active service he would wake up feeling tired and would sometimes fall asleep during the day while working.  

At the July 2014 hearing, the Veteran submitted a lay statement from his ex-wife who stated that during their marriage, and subsequent time together, she observed his snoring and other trouble sleeping during active service.  She stated that in the years prior to the 2006 diagnosis of sleep apnea, those problems increased in severity and that once he was diagnosed with sleep apnea and provided a CPAP machine, his sleeping improved.  

Also submitted at the hearing was a May 2014 letter from another of the Veteran's private physicians.  In that letter, Dr. A.J. noted that on the Veteran's November 2000 retirement physical, the Veteran reported a history of snoring and was noted to have a mildly redundant palate.  Dr. A.J. explained that snoring was a symptom of sleep apnea and that a mildly redundant palate caused airway narrowing, a risk factor for sleep apnea.  Therefore, it was Dr. A.J.'s opinion that the Veteran's sleep apnea was at least as likely as not related to active service.  

The Board finds that the May 2014 private medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that private physician's opinion to be competent, credible, and persuasive.

In sum, the Veteran has asserted that sleep apnea had its onset during his active service and his private treatment provider has competently opined that the Veteran's sleep apnea most likely had its onset during active service.  Further, the Veteran has provided lay statements from members of his former unit who stated that he snored during active service and that they observed him on occasion appear to stop breathing while sleeping and witnessed him tired and sluggish during the day.  The Veteran's ex-wife also provided a similar statement in which she stated that the Veteran's sleeping problems worsened while they were married when he was on active service.  The May 2014 opinion provided by the Veteran's private treatment provider and the lay statements of record are the most probative evidence of record.  

Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


